DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li US 2017/0123516A1 in view of Brookfield et al. (Brookfield) WO 0201589 A1.
In regard to claim 1, Li disclose A care robot controller, ([0007]-[0008] controller) 
comprising: 
a controller body, (Fig. 1, [0053]-[0057] 100) 
a gesture parsing unit and a tactile sensing unit, ([0008] [0053]-[0063][0066] Fig. 1, sensors detecting gestures of fingers and feedback sensing) wherein: 
the controller body is connected with the care robot, the gesture parsing unit, and the tactile sensing unit respectively, (Fig. 1, [0007]-[0008] [0053]-[0063] [0189]body connected with sensors and a controlled device) 
the gesture parsing unit is configured to parse three-dimensional gestures of the controller body, ([0064] [0130] [0144] detecting 3-D gestures on the body) 
and control the care robot to perform corresponding actions when the three-dimensional gestures of the controller body are in line with preset gestures; ([0007]-[0008] [0055]-[0064][0066] [0130] [0144][0189]  control the device to act based on the command when detecting 3-D gestures)
and the tactile sensing unit is configured to sense the pressing received by the finger slot sliders and initiate a user mode corresponding to the pressing information, so that the controller body provides corresponding vibration feedback. ([0061]-[0067][0077]-[0088][0130] pressing the buttons and trigger different operating modes and at the same time provide tactile feedback (vibration))
But Li fail to explicitly disclose “and comprises slide rails, finger slot sliders, and a joystick, wherein the finger slot sliders are movably arranged on the slide rails and configured to receive pressing, and the joystick is configured to control the care robot;”
Brookfield disclose and comprises slide rails, finger slot sliders, and a joystick, wherein the finger slot sliders are movably arranged on the slide rails and configured to receive pressing, and the joystick is configured to control the care robot; (Fig. 7, page 11, line 11-page 12, line 30,  and 54 grooves and 49 and 52 sliders and joystick 50 and 53, Fig. 1, joystick, page 7, line 10-30 and joystick control a device) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Brookfield’s user input device into Li’s invention as they are related to the same field endeavor of user input. The motivation to combine these arts, as proposed above, at least because Brookfield’s input method using joystick, sliders and rails would provide more input method to Li’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that joystick, sliders and rails would help to provide more intuitive ways to input and control the device as user desired. 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2017/0123516A1 and Brookfield et al.(Brookfield) WO 0201589 A1 as applied to claim 1, further in view of Korherr et al. (Korherr) US 2020/0019263 A1
In regard to claim 2, Li and Brookfield disclose The care robot controller according to claim 1, the rejection is incorporated herein.
But Li and Brookfield fail to explicitly disclose “wherein the controller body comprises filling sliders and four slide rails arranged around the controller body, wherein each slide rail corresponds to a finger slot slider and at least one filling slider, and the finger slot slider and the filling slider form a circular ring and are movably arranged on the slide rail.”
Korherr disclose wherein the controller body comprises filling sliders and four slide rails arranged around the controller body, wherein each slide rail corresponds to a finger slot slider and at least one filling slider, and the finger slot slider and the filling slider form a circular ring and are movably arranged on the slide rail. (Fig. 4-10, [0117]-[0127][0138]-[0143]  rotations elements rotate along the ring and form a ring and can be moved and pressed and provide feedback, note: number of rails is a design choice and not an invention, filing and finger slot are intended use language and there are not much patent weight)  
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Korherr’s feedback providing device into Brookfield and Li’s invention as they are related to the same field endeavor of user input. The motivation to combine these arts, as proposed above, at least because Korherr’s rotational feedback providing input device would provide more input method to Brookfield and Li’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that rotational feedback providing input method would help to provide more intuitive ways to input and control the device as user desired. 
In regard to claim 3, Li, Brookfield and Korherr disclose The care robot controller according to claim 2, the rejection is incorporated herein.
Li disclose wherein the controller body further comprises a first button and a second button, ([0007]-[0011] buttons) and the tactile sensing unit activates the controller body and controls the first button and the second button to provide vibration feedback when the first button and the second button receive pressing at the same time. ([0008] [0062][0063]  pressed the buttons and provide vibration feedback and provide activation commands)
In regard to claim 4, Li, Brookfield and Korherr disclose The care robot controller according to claim 3, the rejection is incorporated herein.
Li disclose wherein the tactile sensing unit is configured to control the four finger slot sliders on the four slide rails to provide vibration feedback after the controller body is activated, ([0137] [0008] [0062][0063] pressed the buttons and provided vibration feedback after activating the device) and then sense the pressing received by the finger slot sliders, ([0008] [0061]-[0070] sense the pressing by the tapping the buttons) 
and if the pressing mode corresponds to a stored user mode, initiate a corresponding user mode and invoke a corresponding sensing feedback model to sense the pressure and control the vibration feedback; ([0061]-[0070] [0233]-[0238] mode can be configured and tactile feedback can be provided when sensing the pressing of the buttons)
if the pressing mode doesn't correspond to any stored user mode, record the pressing mode and create a new corresponding user mode, ([0008]-[0011][0061]-[0070] [0233]-[0238]  pressing patterns can be configured by the user and stored and to register a mode) 
control the finger slot sliders to provide vibration feedback, record the pressure values sensed by the finger slot sliders and the current corresponding vibration feedback intensity, and thereby train an initial sensing feedback model. ([0008]-[0011][0061]-[0070] [0233]-[0238] provide vibration feedback and register parameters of the pressure and adjust the sensitivity of the buttons and to provide different feedbacks for different operations)
In regard to claim 5, Li, Brookfield and Korherr disclose The care robot controller according to claim 4, the rejection is incorporated herein.
Li disclose wherein the tactile sensing unit is preset with pressing rules corresponding to operating modes, and if an operating mode corresponding to the sensed pressing rule exists after the first button receives pressing in the user mode, triggers the controller to enter into the corresponding operating mode. ([0008]-[0011][0061]-[0070] [0233]-[0238] configured the buttons pressing patterns as modes and when detecting the corresponding button pressing pattern, execute the command according to the mode defined)
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in dependent claims 6-10, when taken in the context of the claims 6-10 if rewritten in independent form including all of the limitations of the base claim and any intervening claim as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of dependent claims 6-10 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20110037695 A1	 2011-02-17 		BOR et al.
ERGONOMIC CONTROL UNIT FOR PROVIDING A POINTING FUNCTION
BOR et al. disclose A control unit disposed in a remote-control pointing device for providing a control and pointing function. The control unit comprises a stationary element, a movable control element with a reflective surface disposed proximate to the stationary element, at least one optical sensor fixedly disposed in close proximity to the movable control element, and at least one pressure sensor. When the optical sensor is activated by movement of the movable control element and when the movable control element is put into pressure contact with the pressure sensor, location and pressure contact data, respectively, are collected by the control unit enabling control and pointing functions associated with the pointing device without the need for an external, stationary reference surface… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143